DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.


Response to Amendment
The amendment filed 10/16/2020 has been entered. Claims 1-22 remain pending in the application. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 20160374187), hereinafter, Lai, in view of Wang et al (US 20160181053), hereinafter, Wang, and Brunner et al (US 20180098740), hereinafter, Brunner.
Regarding claim 1, Lai teaches a method for generating a result image ("X-ray images taken from different aspects can be further synthesized into a three-dimensional image, i.e. computerized tomography" [0004]) using an X-ray emission device for tomosynthesis (X-ray emission device 20 [0024], Fig. 2; "the X-ray emission device 70" [0055], Fig. 7; "the X-ray emission device 11" [0067], fig. 10; "X-ray images taken from different aspects can be further synthesized into a three-dimensional image, i.e. computerized tomography" [0004]) including a plurality of stationary X-ray sources (“X-ray emission tubes 200_1-200_N” [0024], Fig. 2; “the X-ray emission tubes 700_1-700_N” [0055], Fig. 7; "X-ray emission tubes 121_1-121_N" [0056], Fig. 10), the method comprising: 
detecting at least one faulty X-ray source among the plurality of stationary X-ray sources ("when one of the X-ray emission tubes malfunctions, the phase controller 220 can increase the duty cycles of the other X-ray emission tubes to maintain the illuminance of the integrated X-ray beam BXI." [0039], Fig. 2. "Even though one of the X-ray emission tubes 700_1-700_N malfunctions (damaged or disabled), the other X-ray emission tubes can immediately compensate the vacancy, which means a user does not has to turn off the entire X-ray emission device 70." [0055], Fig. 7; "when one of the X-ray emission tube 121x malfunctions, the driving controller 111 can further increase duty cycles of the other X-ray emission tubes to maintain the illuminance of the integrated X-ray beam BXI." [0067], Fig. 10. This step implies detection of a faulty X-ray source. “the X-ray emission tubes can be 
While Lai teaches a reconstruction and generating the result image using the reconstruction and computerized tomography ([0004]), Lai does not teach a tomosynthesis device, generating a projection image. 
However, Wang discloses X-ray imaging systems and devices, which is analogous art. Wang teaches a tomosynthesis device ("A tomosynthesis X-ray imaging system may be built with an array of stationary x-ray sources, such as CNT sources, arranged in a 2D layout, such as circle, octagon, square, or other arrangement, in order to achieve isotropic spatial resolution in the reconstructed coronal image slices” [0008]) and generating a projection image (“The plurality of stationary x-ray sources may be used to capture a plurality of 2-D projection images of a subject to reconstruct a 3-D image thereof." Abstract; “a projection X-ray imaging system uses a plurality of stationary X-ray sources each fixed at a different angle with respect to a subject to be imaged. A series of 2-D projection image of the subject may be captured at the corresponding different angle.” [0013]. A projection image is one of a plurality or series of 2-D projection images).
Therefore, based on Wang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lai to have a tomosynthesis device, generating a projection image, as taught by Wang, in order to facilitate tomosynthesis (Wang: [0008]).
Lai as modified by Wang further does not teach adapting a reconstruction to compensate for the at least one faulty X- ray source by varying a weighting of the projection image.

Therefore, based on Brunner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lai and Wang to adapt a reconstruction to compensate for the at least one faulty X- ray source by varying a weighting of the projection image, as taught by Brunner, in order to maintain sufficient image quality without turning off the entire X-ray emission device by compensating for a faulty source (Brunner: [0058]). 
Regarding claim 2, Lai modified by Wang and Brunner teaches the method of claim 1.
Lai teaches that the plurality of stationary X-ray sources (“X-ray emission tubes 200_1-200_N” [0024], Fig. 2; “the X-ray emission tubes 700_1-700_N” [0055], Fig. 7; "X-ray emission tubes 121_1-121_N" [0056], Fig. 10).
Additionally, Lai modified by Wang and Brunner teaches that the adapting includes redistributing weightings of projection images (Brunner: “In the exemplary embodiment depicted in FIG. 3, the reconstruction of the three-dimensional image dataset in the processing block 13 is performed exclusively as a function of the projection images with no interference 12, e.g., independently of the image data of the projection images with interference 11. In order to compensate for the fact that the projection images with interference 11 are disregarded in the reconstruction, the weighting factors g.sub.1, g.sub.2, etc., with which the image data of the projection images with no interference 12 are weighted in the reconstruction, are determined in the processing block 14 as a function of whether an adjacent projection image to the respective 
Therefore, based on Brunner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lai, Brunner, and Wang to have the adapting that includes redistributing weightings of projection images, as taught by Brunner, in order to maintain sufficient image quality without turning off the entire X-ray emission device by compensating for a faulty source (Brunner: [0058]). In the combined invention of Lai, Brunner, and Wang, the adapting includes redistributing weightings of the plurality of stationary X-ray sources because each source corresponds to a different projection image (Wang: [0013]), and therefore to change a weighting of a source a weighting of the respective projection image has to be changed.

Regarding claim 3, Lai modified by Wang and Brunner teaches the method of claim 1.
Lai teaches boosting a plurality of X-ray streams of a plurality of functional X-ray sources among the plurality of stationary X-ray sources ("when one of the X-ray emission tubes malfunctions, the phase controller 220 can increase the duty cycles of the other X-ray emission tubes to maintain the illuminance of the integrated X-ray beam BXI." [0039], Fig. 2. "Even though one of the X-ray emission tubes 700_1-700_N malfunctions (damaged or 
Regarding claim 4, Lai modified by Wang and Brunner teaches the method of claim 3.
Lai teaches that the boosting boosts a first of the plurality of X-ray streams (one of the “two X-rays BXx, BXx+1” [0038], Figs. 2, 5) to a greater extent than a second of the plurality of X-ray streams (any X-ray other than the “two X-rays BXx, BXx+1” [0038], Figs. 2, 5), the first of the plurality of X-ray streams being from a first of the plurality of functional X-ray sources, and the first of the plurality of functional X-ray sources being adjacent to the at least one faulty X-ray source ("In addition to FIG. 3, the X-ray emission tubes 200_1-200_N also can be controlled by other time sequences.  The phase controller 220 can further adjust duty cycles of the phase signals P1-PN based on an illuminance requirement of the integrated X-ray beam BXI.  For example, in order to double the illuminance of the integrated X-ray beam BXI, logic "1" periods of the phase signals P1-PN can overlap with each other, such that there will be two X-rays BXx, BXx+1 at the same time, as illustrated in FIG. 5." [0038]; "when one of the X-ray emission tubes malfunctions, Because X-rays BXx, BXx+1 are adjacent according to fig. 2, adjacent X-rays will be boosted to a greater extent should one of the respective sources malfunction). 
Regarding claim 5, Lai modified by Wang and Brunner teaches the method of claim 3.
Lai teaches that the boosting includes increasing a plurality of tube voltages of the plurality of functional X-ray sources (“Even though one of the X-ray emission tubes 700_1-700_N malfunctions (damaged or disabled), the other X-ray emission tubes can immediately compensate the vacancy,” [0055]; “intensity … of the integrated X-ray beam BXI is directly proportional to the driving voltages…  Therefore, the driving controller 111 can arrange the driving voltages of the X-ray emission tubes 121_1-121_N based on an intensity requirement … of the integrated X-ray beam BXI.” [0057]. Claim 9. Arranging driving voltages means that they will be increased to “compensate the vacancy” [0055]).
Regarding claim 6, Lai modified by Wang and Brunner teaches the method of claim 3.
Lai teaches that a total dose is kept constant (“to maintain the illuminance of the integrated X-ray beam BXI.” [0055]).
Regarding claim 8, Lai teaches a compensation device (the phase controller [0039], Fig. 2; controller 720, Fig. 7; the driving controller 111 [0067], Fig. 10) comprising: 
at least one processor (the phase controller [0039], Fig. 2; controller 720, Fig. 7; the driving controller 111 [0067], Fig. 10) configured to execute computer readable instructions (instructions of the phase controller [0039], Fig. 2; controller 720, Fig. 7; the driving controller 111 [0067], Fig. 10) to cause the compensation device to detect a faulty X-ray source among a plurality of stationary X-ray sources ("all the X-ray emission tubes 700_1-700_N are guarded based on the actual measured temperatures T1-TN" [0055] "Other than … temperature feedback, according to another embodiment of the present invention, a driving condition resulting in overheat can be actively avoided via adjusting intensity, penetration, or illuminance of the integrated X-ray beam, which can be adjusted via arranging driving voltages, driving currents or exposure periods of the X-ray emission tubes." [0056], Fig. 10; "the present invention … features … temperature feedback and driving condition arrangement" [0068]; “the X-ray emission tubes can be further enabled or disabled based on actual temperatures of the X-ray emission tubes [0041].   Detection of faulty source is based on tube temperature measurement).
While Lai teaches a reconstruction and generating the result image using the reconstruction and computerized tomography ([0004]), Lai does not teach a tomosynthesis device, generating a projection image. 
However, Wang discloses X-ray imaging systems and devices, which is analogous art. Wang teaches a tomosynthesis device ("A tomosynthesis X-ray imaging system may be built with an array of stationary x-ray sources, such as CNT sources, arranged in a 2D layout, such as circle, octagon, square, or other arrangement, in order to achieve isotropic spatial resolution in the reconstructed coronal image slices” [0008]) and generating a projection image (“The plurality of stationary x-ray sources may be used to capture a plurality of 2-D projection images of a subject to reconstruct a 3-D image thereof." Abstract; “a projection X-ray imaging system uses a plurality of stationary X-ray sources each fixed at a different angle with respect to a subject to be imaged. A series of 2-D projection image of the subject may be captured at the A projection image is one of a plurality or series of 2-D projection images).
Therefore, based on Wang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lai to have a tomosynthesis device, generating a projection image, as taught by Wang, in order to maintain sufficient image quality without turning off the entire X-ray emission device. In the combined invention of Lai and Wang, the method uses a tomosynthesis device.
Lai as modified by Wang further does not teach adapting a reconstruction to compensate for the at least one faulty X- ray source by varying a weighting of the projection image.
However, Brunner discloses a method for determining a three-dimensional image dataset by an X-ray device, which is analogous art. Brunner teaches adapting a reconstruction (“the reconstruction” [0058]) to compensate for the at least one faulty X- ray source (“with some of the projection images arcing may occur in the radiation source 3, in particular, in an X-ray tube of the radiation source" [0042], Fig. 1; “arcing occurred several times resulting in a plurality of bands in the images" [0068]; Fig. 6) by varying a weighting of the projection image ("In the method, in the context of the reconstruction of the image dataset or the auxiliary dataset, image data for the different projection images may be weighted differently, wherein the weighting of the image data of at least one of the projection images depends upon whether a projection image adjacent to this projection image with respect to the recording angle and/or the recording time is the projection image with interference... This may be advantageous if this projection image with interference is disregarded or given a lower weighting than the projection images with no 
Therefore, based on Brunner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lai and Wang to adapt a reconstruction to compensate for the at least one faulty X- ray source by varying a weighting of the projection image, as taught by Brunner, in order to maintain sufficient image quality without turning off the entire X-ray emission device by compensating for a faulty source (Brunner: [0058]). 
Regarding claim 9, Lai modified by Wang and Brunner teaches the compensation device of claim 8.
Additionally, Lai modified by Wang and Brunner teaches a tomosynthesis device 
Therefore, based on Wang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lai, Brunner, and Wang to have a tomosynthesis device, as taught by Wang, in order to achieve isotropic spatial resolution in the reconstructed coronal image slices (Wang: [0008]). In the combined invention of Lai, Brunner, and Wang, the tomosynthesis device comprises the plurality of stationary X-ray sources and the compensation device of claim 8.
Regarding claim 10, Lai modified by Wang and Brunner teaches the tomosynthesis device of claim 9.
Additionally, Lai as modified by Wang and Brunner teaches a tomosynthesis system (Wang: "A tomosynthesis X-ray imaging system may be built with an array of stationary x-ray sources, such as CNT sources, arranged in a 2D layout, such as circle, octagon, square, or other arrangement, in order to achieve isotropic spatial resolution in the reconstructed coronal image slices” [0008]) and a terminal (Wang: “The system controller 915,.. a console or control display 910” [0026]) configured to output the result image (Wang: “The system controller 915 can implement and/or control the functionality of the mobile radiographic/tomosynthesis system 900 (e.g., functionality provided through a console or control display 910).” [0026]; “the distributed sources may be used to capture multiple projection x-ray images that can be processed to obtain a tomosynthesis dataset of images Because the system functions to image, the terminal has to be configured to output the result image).
Therefore, based on Wang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lai, Wang, and Brunner to have a tomosynthesis system and a terminal configured to output the result image, as taught by Wang, in order to allow the operator to observe the reconstructed image (Wang: [0026], [0036]). In the combined invention of Lai, Wang, and Brunner, a tomosynthesis system comprises a terminal configured to output the result image and the tomosynthesis device of claim 9.
Regarding claim 11, Lai modified by Wang and Brunner teaches the method of claim 1.
Lai teaches a compensation device (the phase controller [0039], Fig. 2; controller 720, Fig. 7; the driving controller 111 [0067], Fig. 10) including at least one processor (a processor of the phase controller [0039], Fig. 2; controller 720, Fig. 7; the driving controller 111 [0067], Fig. 10).
Additionally, Lai as modified by Wang and Brunner teaches a non-transitory readable medium storing a computer program that is directly loadable into a storage device (Wang: "aspects of the present invention may be embodied as a system, method, or computer program product.  Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment … or an embodiment combining software and hardware aspects…Furthermore, aspects of the present invention  The system controller 915 can be provided though one or more of a conventional general purpose processor, … CPU, … and/or similar computational machines, programmed accordingly." [0026]).  
Therefore, based on Wang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lai, Wang, and Brunner to have a non-transitory readable medium  storing a computer program that is directly loadable into a storage device, the computer program including program portions to carry out the method when the computer program is executed by the at least one processor, as taught by Wang, in order to facilitate X-ray imaging by using a flexible specialized software solution. In the combined invention of Lai, Wang, and Brunner, the method is the method of claim 1.
Regarding claim 12, Lai modified by Wang and Brunner teaches the method of claim 1.
Additionally, Lai as modified by Wang and Brunner teaches a non-transitory computer-readable medium storing program portions (Wang: “aspects of the present 
Therefore, based on Wang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lai, Wang, and Brunner to have a non-transitory readable medium  storing a computer program that is directly loadable into a storage device, the computer program including program portions to carry out the method when the computer program is executed by the at least one processor, as taught by Wang, in order to facilitate X-ray imaging by using a flexible specialized software solution. In the combined invention of Lai, Wang, and Brunner, the method is the method of claim 1.

Regarding claim 13, Lai modified by Wang and Brunner teaches the method of claim 2.
Lai teaches boosting a plurality of X-ray streams of a plurality of functional X-ray sources among the plurality of stationary X-ray sources ("when one of the X-ray emission 
Regarding claim 14, Lai modified by Wang and Brunner teaches the method of claim 13.
Lai teaches that the boosting boosts a first of the plurality of X-ray streams (one of the “two X-rays BXx, BXx+1” [0038], Figs. 2, 5) to a greater extent than a second of the plurality of X-ray streams (any X-ray other than the “two X-rays BXx, BXx+1” [0038], Figs. 2, 5), the first of the plurality of X-ray streams being from a first of the plurality of functional X-ray sources, and the first of the plurality of functional X-ray sources being adjacent to the at least one faulty X-ray source ("In addition to FIG. 3, the X-ray emission tubes 200_1-200_N also can be controlled by other time sequences.  The phase controller 220 can further adjust duty cycles of the phase signals P1-PN based on an illuminance requirement of the integrated X-ray beam BXI.  For example, in order to double the Because X-rays BXx, BXx+1 are adjacent according to fig. 2, adjacent X-rays will be boosted to a greater extent should one of the respective sources malfunction).  
Regarding claim 15, Lai modified by Wang and Brunner teaches the method of claim 1.
Lai teaches increasing a plurality of tube voltages of a plurality of functional X-ray sources among the plurality of stationary X-ray sources (“Even though one of the X-ray emission tubes 700_1-700_N malfunctions (damaged or disabled), the other X-ray emission tubes can immediately compensate the vacancy,” [0055]; “intensity … of the integrated X-ray beam BXI is directly proportional to the driving voltages…  Therefore, the driving controller 111 can arrange the driving voltages of the X-ray emission tubes 121_1-121_N based on an intensity requirement … of the integrated X-ray beam BXI.” [0057]. Claim 9. Arranging driving voltages means that they will be increased to “compensate the vacancy” [0055]).
Regarding claim 16, Lai modified by Wang and Brunner teaches the method of claim 2.
Lai teaches increasing a plurality of tube voltages of a plurality of functional X-ray sources among the plurality of stationary X-ray sources (“Even though one of the X-ray emission tubes 700_1-700_N malfunctions (damaged or disabled), the other X-ray emission Arranging driving voltages means that they will be increased to “compensate the vacancy” [0055]).
Regarding claim 17, Lai modified by Wang and Brunner teaches the method of claim 4.
Lai teaches that a total dose is kept constant (“to maintain the illuminance of the integrated X-ray beam BXI.” [0055]).
Regarding claim 18, Lai modified by Wang and Brunner teaches the method of claim 5.
Lai teaches that a total dose is kept constant (“to maintain the illuminance of the integrated X-ray beam BXI.” [0055]).
Regarding claim 20, Lai teaches an X-ray emission device (X-ray emission device 20 [0024], Fig. 2; "the X-ray emission device 70" [0055], Fig. 7; "the X-ray emission device 11" [0067], fig. 10), comprising: a plurality of X-ray sources (“X-ray emission tubes 200_1-200_N” [0024], Fig. 2; “the X-ray emission tubes 700_1-700_N” [0055], Fig. 7; the X-ray emission tubes 121x [0067], Fig. 10. "X-ray images taken from different aspects can be further synthesized into a three-dimensional image, i.e. computerized tomography" [0004]); and 
a compensation device (the phase controller [0039], Fig. 2; controller 720, Fig. 7; the driving controller 111 [0067], Fig. 10) including a detector (part of the phase controller [0039], Fig. 2; controller 720, Fig. 7; the driving controller 111 [0067], Fig. 10 used to detect a faulty X-ray source; "all the X-ray emission tubes 700_1-700_N are guarded based on the actual measured temperatures T1-TN" [0055] "Other than … temperature feedback, according to another embodiment of the present invention, a driving condition resulting in overheat can be actively avoided via adjusting intensity, penetration, or illuminance of the integrated X-ray beam, which can be adjusted via arranging driving voltages, driving currents or exposure periods of the X-ray emission tubes." [0056], Fig. 10; "the present invention … features … temperature feedback and driving condition arrangement" [0068]; “the X-ray emission tubes can be further enabled or disabled based on actual temperatures of the X-ray emission tubes [0041]. Detector measures tube temperature) configured to detect a faulty X-ray source among the plurality of X-ray sources ("when one of the X-ray emission tubes malfunctions, the phase controller 220 can increase the duty cycles of the other X-ray emission tubes to maintain the illuminance of the integrated X-ray beam BXI." [0039], Fig. 2. "Even though one of the X-ray emission tubes 700_1-700_N malfunctions (damaged or disabled), the other X-ray emission tubes can immediately compensate the vacancy, which means a user does not has to turn off the entire X-ray emission device 70." [0055], Fig. 7; "when one of the X-ray emission tube 121x malfunctions, the driving controller 111 can further increase duty cycles of the other X-ray emission tubes to maintain the illuminance of the integrated X-ray beam BXI." [0067], Fig. 10. This step implies detection of a faulty X-ray source), and at least one processor (the phase controller [0039], Fig. 2; controller 720, Fig. 7; the driving controller 111 [0067], Fig. 10). 
While Lai teaches a reconstruction and generating the result image using the reconstruction and computerized tomography ([0004]), Lai does not teach a tomosynthesis 
However, Wang discloses X-ray imaging systems and devices, which is analogous art. Wang teaches a tomosynthesis device ("A tomosynthesis X-ray imaging system may be built with an array of stationary x-ray sources, such as CNT sources, arranged in a 2D layout, such as circle, octagon, square, or other arrangement, in order to achieve isotropic spatial resolution in the reconstructed coronal image slices” [0008]) and at least one processor configured to execute computer-readable instructions to generate a projection image (“aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon." [0037]. "The system controller 915 can be provided though one or more of a conventional general purpose processor, digital computer, microprocessor, RISC processor, signal processor, CPU, … and/or similar computational machines, programmed accordingly." [0026] “The plurality of stationary X-ray sources may be used to capture a plurality of 2-D projection images of a subject to reconstruct a 3-D image thereof." Abstract; “a projection X-ray imaging system uses a plurality of stationary X-ray sources each fixed at a different angle with respect to a subject to be imaged. A series of 2-D projection image of the subject may be captured at the corresponding different angle.” [0013]. A projection image is one of a plurality or series of 2-D projection images).
Therefore, based on Wang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lai to have a tomosynthesis device and at least one processor configured to execute computer-readable instructions to generate a projection image, as taught by Wang, in order to facilitate tomosynthesis (Wang: [0008]). 

However, Brunner discloses a method for determining a three-dimensional image dataset by an X-ray device, which is analogous art. Brunner teaches at least one processor configured to execute computer-readable instructions ("The method described herein may also be provided in the form of a computer program that implements at least one respective method on the control device 6 when it is executed on the control device 14.  It is also possible for an electronically readable data medium to be provided (not shown) with electronically readable control information stored thereupon including at least one computer program as described and being embodied to carry out a method as described when the data medium is used in a control device 6 of an X-ray device 1." [0070], Figs. 1-3) to adapt a reconstruction (“the reconstruction” [0058]) to compensate for the at least one faulty X- ray source (“with some of the projection images arcing may occur in the radiation source 3, in particular, in an X-ray tube of the radiation source" [0042], Fig. 1; “arcing occurred several times resulting in a plurality of bands in the images" [0068]; Fig. 6) by varying a weighting of the projection image ("In the method, in the context of the reconstruction of the image dataset or the auxiliary dataset, image data for the different projection images may be weighted differently, wherein the weighting of the image data of at least one of the projection images depends upon whether a projection image adjacent to this projection image with respect to the recording angle and/or the recording time is the projection image with interference... This may be advantageous if this projection image with interference is disregarded or given a lower weighting than the projection images with no interference...An additional change to the weighting of projection images adjacent to projection images with 
Therefore, based on Brunner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lai and Wang to have at least one processor configured to execute computer-readable instructions to adapt a reconstruction to compensate for the at least one faulty X- ray source by varying a weighting of the projection image, as taught by Brunner, in order to maintain sufficient image quality without turning off the entire X-ray emission device by compensating for a faulty source (Brunner: [0058]).
Regarding claim 21, Lai modified by Wang and Brunner teaches the method of claim 1.
Lai teaches a plurality of detected projection images ("X-ray images taken from 
Additionally, Lai as modified by Wang and Brunner teaches that each of the plurality of stationary X- ray sources corresponds to a different detected projection image among a plurality of detected projection images, the plurality of detected projection images including the projection image (Wang: “The plurality of stationary X-ray sources may be used to capture a plurality of 2-D projection images of a subject to reconstruct a 3-D image thereof." Abstract; “a projection X-ray imaging system uses a plurality of stationary X-ray sources each fixed at a different angle with respect to a subject to be imaged. A series of 2-D projection image of the subject may be captured at the corresponding different angle.” [0013]).  
Therefore, based on Wang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lai, Brunner, and Wang to have each of the plurality of stationary X- ray sources that corresponds to a different detected projection image among a plurality of detected projection images, the plurality of detected projection images including the projection image, as taught by Wang, in order to facilitate tomosynthesis (Wang: [0008]).
Regarding claim 22, Lai modified by Wang and Brunner teaches the method of claim 1.
Lai teaches a functional X-ray source among the plurality of stationary X-ray sources (one of “the other X-ray emission tubes" [0039]).

 Additionally, Lai as modified by Wang and Brunner teaches that the projection 
the weighting of the projection image includes weighting the projection image according to a proximity of the projection image to the at least one projection image generated by the at least one faulty X-ray source (Brunner: “An additional change to the weighting of projection images adjacent to projection images with interference … is simple to add.” [0028]. “In the exemplary embodiment depicted in FIG. 3, the reconstruction of the three-dimensional image dataset in the processing block 13 is performed exclusively as a function of the projection images with no interference 12, e.g., independently of the image data of the projection images with interference 11. In order to compensate for the fact that the projection images with interference 11 are disregarded in the reconstruction, the weighting factors g.sub.1, g.sub.2, etc., with which the image data of the projection images with no interference 12 are weighted in the reconstruction, are determined in the processing block 14 as a function of whether an adjacent projection image to the respective projection image with no interference 12 with respect to the recording angle or the recording time is a projection image with interference 11. Accordingly, it is possible to increase the weighting factors for the image data of the projection images with no interference 12 lying adjacent to projection images with interference 11 thus enabling the fact that the projection images with interference 11 are disregarded to be compensated to a large extent.” [0058]).
Therefore, based on Brunner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lai, Brunner, and Wang to have the projection image that corresponds to a functional X-ray source and the weighting of the that includes weighting the projection image according to a proximity of the projection image to the at least one projection image generated by the at least one faulty X-ray source, as taught by Brunner, in order to maintain sufficient image quality without turning off the entire X-ray emission device by compensating for a faulty source (Brunner: [0058]). In the combined invention of Lai, Brunner, and Wang, weighting the projection image is according to a proximity of the functional X-ray source to the at least one faulty X-ray source because each source corresponds to a different projection image (Wang: [0013]), and therefore proximity of projection images is equivalent to proximity of respective X-ray sources.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Lai, Wang, and Brunner as applied to claim 1, and further in view of Ruggiero et al (US 20110170667), hereinafter, Ruggiero.
Regarding claim 7, Lai modified by Wang and Brunner teaches the method of claim 1.
Lai modified by Wang and Brunner does not teach generating fault information.
However, Ruggiero discloses automated medical imaging system fault detection, which is analogous art. Ruggiero teaches generating fault information (“FIG. 2 shows networked system 10 for automatically detecting and identifying failed components of distributed X-ray imaging system 100 (FIG. 1). Error processing unit 203 comprises a Network Master component that controls networked system 10 topology and routing of messages within imaging system 100... The multiple subsystems 205, 25, 36, 40 and 245 within X-ray system 100 individually include, executable procedures 207, 217, 227, 237 
Therefore, based on Ruggiero’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lai, Wang, and Brunner to generate fault information, as taught by Ruggiero, in order to facilitate system maintenance by alerting an operator.
Regarding claim 19, Lai modified by Wang, Brunner, and Ruggiero teaches the method of claim 7.
Additionally, Lai modified by Wang, Brunner, and Ruggiero teaches causing the fault information to be transmitted over a network (Ruggiero: “FIG. 2 shows networked system 10 for automatically detecting and identifying failed components of distributed X-ray imaging system 100 (FIG. 1).Error processing unit 203 comprises a Network Master component that controls networked system 10 topology and routing of messages within imaging system 100... The multiple subsystems 205, 25, 36, 40 and 245 within X-ray system 100 individually include, executable procedures 207, 217, 227, 237 and 247 respectively, for detecting a failed component in a respective subsystem.  The multiple subsystems 205, 25, 36, 40 and 245 within X-ray system 100 also individually include, communication interfaces 209, 219, 229, 239 and 249 respectively, for initiating generation and communication of a message identifying the failed component and identifying the 
Therefore, based on Ruggiero’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lai, Wang, Brunner, and Ruggiero to cause the fault information to be transmitted over a network, as taught by Ruggiero, in order to facilitate system maintenance by alerting an operator.

Response to Arguments
                                                         
Applicant's arguments filed 10/16/2020 have been fully considered but are not persuasive. 

Response to the 35 U.S.C. §103 rejection arguments on pages 8-11 of the REMARKS.
Claims 1-22                
The Applicant argues that that the art rejections is should be withdrawn in view of the amendments made because “the Office Action fails to establish that Lai, Hsieh '465 or Hsieh '513, taken singly or in combination, describes or suggests at least, "generating a projection image; [and] adapting a reconstruction to compensate for the at least one faulty X-ray source by varying a weighting of the projection image," as recited by amended claim 1….In regard to independent claims 8 and 20, these claims are separate claims from claim 1, wherein each claim contains its own individual limitations and should be interpreted solely based upon limitations set forth therein. However, considering claims 8 and 20 include language similar to that in claim 1, which is not described or suggested by Lai, Hsieh '465 or Hsieh '513, Applicants respectfully 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793